UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6436



RONALD ROGERS,

                                             Plaintiff - Appellant,

          versus


JAMES R. VANCAMP; J. KIRK OSBORN; AMOS G.
TYNDALL; MICHAEL E. BEALE, Judge; STAPLES
HUGHES,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-03-1111-1)


Submitted:   July 15, 2004                  Decided:   July 21, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Rogers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ronald     Rogers   appeals    the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).    We have reviewed the record and find that this

appeal is frivolous.     Accordingly, we dismiss the appeal on the

reasoning of the district court. See Rogers v. Vancamp, No. CA-03-

1111-1 (M.D.N.C. Feb. 5, 2004).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                               DISMISSED




                                 - 2 -